Exhibit 10.5

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of November 2,
2005, by and between AMN HEALTHCARE SERVICES, INC., a Delaware corporation (the
“Company”), and the individual named on the signature line below under the
heading “INDEMNITEE” (“Indemnitee”).

 

Preliminary Statements

 

WHEREAS, the Company desires to attract and retain the services of highly
qualified individuals, such as Indemnitee, to serve the Company and its related
entities;

 

WHEREAS, in order to induce Indemnitee to provide or continue to provide
services to the Company, the Company wishes to provide for the indemnification
of, and advancement of expenses to, Indemnitee to the fullest extent permitted
by law; and

 

WHEREAS, the Company and Indemnitee further recognize the substantial increase
in corporate litigation in general, subjecting directors, officers, employees,
agents and fiduciaries to expensive litigation risks at the same time as the
availability and scope of coverage of liability insurance provide increasing
challenges for the Company.

 

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

1. Definitions. As used in this Agreement:

 

“Beneficial Owner” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act; provided, however, that Beneficial Owner shall exclude any
Person otherwise becoming a Beneficial Owner by reason of the stockholders of
the Company approving a merger of the Company with another entity.

 

“Board” shall mean the Company’s Board of Directors.

 

“Change in Control” shall mean, and shall be deemed to have occurred if, on or
after the date of this Agreement, (i) any Person becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing more than 30
percent of the total voting power represented by the Company’s then outstanding
Voting Securities, (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of the
Company and any new director whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation or other entity other
than a merger or consolidation which would result in the Voting Securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into Voting Securities of
the surviving entity) at least a majority of the total voting



--------------------------------------------------------------------------------

power represented by the Voting Securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (iv) the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of (in one
transaction or a series of related transactions) all or substantially all of the
Company’s assets.

 

“Company” shall include, in addition to the resulting corporation or other
entity, any constituent corporation (including any constituent of a constituent)
absorbed in a consolidation or merger which, if its separate existence had
continued, would have had power and authority to indemnify its directors,
officers, employees or agents, so that if Indemnitee is or was a director,
officer, employee or agent of such constituent corporation, or is or was serving
at the request of such constituent corporation as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise, Indemnitee shall stand in the same position under the provisions of
this Agreement with respect to the resulting or surviving corporation or other
entity as Indemnitee would have with respect to such constituent corporation if
its separate existence had continued.

 

“Corporate Status” describes the status of a person who is or was a director,
officer, employee or agent of the Company or of any other corporation,
partnership or joint venture, trust or other enterprise which such person is or
was serving at the request of the Company.

 

“DGCL” shall mean the General Corporation Law of the State of Delaware, as
amended from time to time.

 

“Disinterested Director” shall mean a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

 

“Enterprise” shall mean the Company and any other corporation, partnership,
joint venture, trust or other enterprise of which Indemnitee is or was serving
at the request of the Company as a director, officer, employee, agent or
fiduciary.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Expenses” shall include all reasonable attorneys’ fees, retainers, court costs,
transcript costs, fees of experts, witness fees, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, and all other disbursements, costs, expenses and obligations paid or
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, settling or
negotiating for the settlement of, or otherwise participating in, a Proceeding.
Expenses also shall include Expenses incurred in connection with any appeal
resulting from any Proceeding, including without limitation the premium,
security for, and other costs relating to any cost bond, supersedeas bond, or
other appeal bond or its equivalent. In addition, Expenses shall include any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

 

2



--------------------------------------------------------------------------------

“Independent Counsel” shall mean a law firm, or a member of a law firm, that is
of outstanding reputation, experienced in matters of corporation law and neither
is as of the date of selection of such firm, nor has been during the period of
three years immediately preceding the date of selection of such firm, retained
to represent: (i) the Company or Indemnitee in any material matter (other than
with respect to matters concerning the Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel referred to above and to fully indemnify such counsel
against any and all Expenses, claims, liabilities and damages arising out of or
relating to this Agreement or its engagement pursuant hereto. For purposes of
this definition, a “material matter” shall mean any matter for which billings
exceeded or are expected to exceed $100,000.

 

“Person” shall mean (a) any individual or entity or (b) any two or more persons
acting as a partnership, limited partnership, syndicate or other group for the
purpose of acquiring, holding or disposing of securities of the Company;
provided, however, that Person shall exclude (i) the Company, (ii) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company, (iii) any corporation or other entity owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, and (iv) any underwriter temporarily holding
securities pursuant to an offering of such securities.

 

“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
including any and all appeals, whether brought in the right of the Company or
otherwise and whether of a civil, criminal, administrative or investigative
nature, whether formal or informal, in which Indemnitee was, or will be involved
as a party or otherwise by reason of the fact that Indemnitee is or was a
director or officer of the Company, by reason of any action taken by or omission
by Indemnitee, or of any action or omission on Indemnitee’s part while acting as
director or officer of the Company, or by reason of the fact that Indemnitee is
or was serving at the request of the Company as a director, officer, employee or
agent of another corporation, partnership, joint venture, trust or other
enterprise, in each case whether or not serving in such capacity at the time any
liability or expense is incurred for which indemnification, reimbursement, or
advancement of expenses can be provided under this Agreement or Section 145 of
the DGCL; except one initiated by Indemnitee to enforce Indemnitee’s rights
under this Agreement or Section 145 of the DGCL.

 

“Voting Securities” shall mean any securities of the Company (or a surviving
entity as described in the definition of a “Change in Control”) that vote
generally in the election of directors (or similar body).

 

References to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “other enterprise” shall include employee
benefit plans;

 

3



--------------------------------------------------------------------------------

references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involves services by, such director, officer, employee or agent with
respect to an employee benefit plan, its participants or beneficiaries; and a
person who acted in good faith and in a manner he or she reasonably believed to
be in the best interests of the participants and beneficiaries of an employee
benefit plan shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.

 

The phrase “to the fullest extent not prohibited by (and not merely to the
extent affirmatively permitted by) applicable law” shall include, but not be
limited to: (i) to the fullest extent authorized or permitted by the provision
of the DGCL that authorizes or contemplates additional indemnification by
agreement, or the corresponding provision of any amendment to or replacement of
the DGCL, and (ii) to the fullest extent authorized or permitted by any
amendments to or replacements of the DGCL adopted after the date of this
Agreement that increase the extent to which a corporation may indemnify its
officers and directors.

 

2. Indemnity in Third-Party Proceedings. Subject to Section 7, the Company shall
indemnify Indemnitee in accordance with the provisions of this Section 2 if
Indemnitee is, was or is threatened to be made, a party to or a participant in
(as a witness or otherwise) any Proceeding, other than a Proceeding by or in the
right of the Company to procure a judgment in its favor. Subject to Section 7,
to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law, the Company shall indemnify
Indemnitee against all Expenses, judgments, fines and, subject to Section 10(c),
amounts paid in settlement actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection with such Proceeding or any claim, issue or
matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the Company
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that such conduct was unlawful.

 

3. Indemnity in Proceedings by or in the Right of the Company. Subject to
Section 7, the Company shall indemnify Indemnitee in accordance with the
provisions of this Section 3 if Indemnitee is, was or is threatened to be made,
a party to or a participant in (as a witness or otherwise) any Proceeding by or
in the right of the Company to procure a judgment in its favor. Subject to
Section 7, to the fullest extent not prohibited by (and not merely to the extent
affirmatively permitted by) applicable law, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection with such Proceeding or any claim, issue
or matter therein, if Indemnitee acted in good faith and in a manner Indemnitee
reasonably believed to be in or not opposed to the best interests of the
Company. No indemnification for Expenses shall be made under this Section 3 in
respect of any claim, issue or matter as to which Indemnitee shall have been
finally adjudged by a court of competent jurisdiction to be liable to the
Company, except to the extent that the Delaware Court of Chancery or any court
in which the Proceeding was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, Indemnitee is fairly and reasonably entitled to indemnification.

 

4



--------------------------------------------------------------------------------

4. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee is successful, on the merits or otherwise, in any Proceeding or in
defense of any claim, issue or matter therein, in whole or in part, the Company
shall indemnify Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection therewith. If Indemnitee is not wholly successful in
such Proceeding, the Company also shall indemnify Indemnitee against all
Expenses reasonably incurred in connection with a claim, issue or matter related
to any claim, issue, or matter on which the Indemnitee was successful. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice, or
by settlement, shall be deemed to be a successful result as to such claim, issue
or matter.

 

5. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
Indemnitee’s Corporate Status, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee shall be indemnified against all Expenses actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
therewith.

 

6. Additional Indemnification.

 

(a) Notwithstanding any limitation in Sections 2, 3 or 4, but subject to
Section 7, the Company shall indemnify Indemnitee to the fullest extent not
prohibited by (and not merely to the extent affirmatively permitted by) law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and, subject to
Section 10(c), amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with the Proceeding. No indemnity shall be made under
this Section 6(a) on account of Indemnitee’s conduct which is an act or omission
not in good faith or which involves intentional misconduct or a knowing
violation of the law.

 

(b) Notwithstanding any limitation in Sections 2, 3, 4 or 6(a), but subject to
Section 7, the Company shall indemnify Indemnitee to the fullest extent not
prohibited by (and not merely to the extent affirmatively permitted by) law if
Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor) against all Expenses, judgments, fines and, subject to
Section 10(c), amounts paid in settlement actually and reasonably incurred by
Indemnitee in connection with the Proceeding.

 

7. Exclusions. Notwithstanding any provision in this Agreement, the Company
shall not be obligated under this Agreement to make any indemnity or advancement
of Expenses in connection with any claim made against Indemnitee:

 

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision;

 

5



--------------------------------------------------------------------------------

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act, or similar provisions of state statutory law
or common law;

 

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
or brought voluntarily by Indemnitee, including any Proceeding (or any part of
any Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, other than a Proceeding initiated by
Indemnitee to enforce Indemnitee’s rights under this Agreement, unless (i) the
Board authorized the Proceeding or (ii) the Company provides the
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law; or

 

(d) for the payment of amounts required to be reimbursed to the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002, as amended, or any similar
successor statute.

 

The exclusion in Section 7(c) shall not apply to counterclaims or affirmative
defenses asserted by Indemnitee in an action brought against Indemnitee.

 

8. Advances of Expenses. Subject to Section 7, the Company shall, unless
prohibited by applicable law, advance the Expenses incurred by Indemnitee in
connection with any Proceeding within ten business days after the receipt by the
Company of a statement or statements requesting such advances. At the Company’s
request, Indemnitee shall provide an itemization of legal fees and disbursements
in reasonable detail, from time to time, whether prior to or after final
disposition of any Proceeding. Advances shall be unsecured and interest free. If
required by applicable law, then Indemnitee shall qualify for advances solely
upon the execution and delivery to the Company of an undertaking providing that
the Indemnitee undertakes to repay the advance to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company.

 

9. Selection of Law Firm. If the Company shall be obligated under Section 8
hereof to pay the Expenses of any Proceeding against Indemnitee, then the
Company shall be entitled to assume the defense of such Proceeding upon the
delivery to Indemnitee of written notice of its election to do so. If the
Company elects to assume the defense of such Proceeding, then unless the
plaintiff or plaintiffs in such Proceeding include one or more Persons holding,
together with his, her or its affiliates, in the aggregate, a majority of the
combined voting power of the Company’s then outstanding securities, the Company
shall assume such defense using a single law firm selected by the Company
representing Indemnitee and other present and former directors or officers of
the Company. The retention of such law firm by the Company shall be subject to
prior written approval by Indemnitee, which approval shall not be unreasonably
withheld, delayed or conditioned. If the Company elects to assume the defense of
such Proceeding and the plaintiff or plaintiffs in such Proceeding include one
or more Persons holding, together with his, her or its affiliates, in the
aggregate, a majority of the combined voting power of the Company’s then
outstanding securities, then the Company shall assume such defense using a
single law firm selected by Indemnitee and any other present or former directors
or officers of the Company who are parties to such Proceeding. After (x) in the
case of retention of any such law firm selected by the Company, delivery of the
required notice to Indemnitee,

 

6



--------------------------------------------------------------------------------

approval of such law firm by Indemnitee and the retention of such law firm by
the Company, or (y) in the case of retention of any such law firm selected by
Indemnitee, the completion of such retention, the Company will not be liable to
Indemnitee under this Agreement for any fees or expenses of any other law firm
incurred by Indemnitee after the date that such first law firm is retained by
the Company with respect to the same Proceeding, provided that in the case of
retention of any such law firm selected by the Company (i) Indemnitee shall have
the right to retain a separate law firm in any such Proceeding at Indemnitee’s
sole expense; and (ii) if (A) the retention of a law firm by Indemnitee has been
previously authorized by the Company, (B) Indemnitee shall have reasonably
concluded that a conflict of interest has arisen or is likely to arise between
either (1) the Company and Indemnitee or (2) Indemnitee and another present or
former director or officer of the Company also represented by such law firm in
the conduct of any such defense, or (C) the Company shall not, in fact, have
retained a law firm to prosecute the defense of such Proceeding within 30 days,
then the reasonable fees and expenses of a single law firm retained by
Indemnitee shall be at the expense of the Company.

 

10. Procedure for Notification and Defense of Claim; Settlement.

 

(a) Indemnitee shall, as a condition precedent to Indemnitee’s right to be
indemnified under this Agreement, give the Company notice in writing promptly of
any claim made against Indemnitee for which indemnification will or could be
sought under this Agreement; provided, however, that a delay in giving such
notice shall not deprive Indemnitee of any right to be indemnified under this
Agreement unless, and then only to the extent that, such delay is materially
prejudicial to the defense of such claim. The omission to notify the Company
will not relieve the Company from any liability for indemnification which it may
have to Indemnitee otherwise than under this Agreement. The Secretary of the
Company shall, promptly upon receipt of such a request for indemnification,
advise the Board in writing that Indemnitee has requested indemnification.

 

(b) The Company will be entitled to participate in the Proceeding at its own
expense.

 

(c) The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any claim effected without the
Company’s prior written consent, provided the Company has not breached any of
its obligations hereunder. The Company shall not settle any claim, including,
without limitation, any claim which would impose any fine or any obligation on
Indemnitee, without Indemnitee’s prior written consent. Neither the Company nor
Indemnitee shall unreasonably withhold, delay or condition their consent to any
proposed settlement.

 

11. Procedure Upon Application for Indemnification.

 

(a) Upon written request by Indemnitee for indemnification pursuant to the first
sentence of Section 10(a), a determination, if required by applicable law, with
respect to Indemnitee’s entitlement thereto shall be made in the specific case
as soon as reasonably practicable: (i) if a Change in Control shall have
occurred, by Independent Counsel in a written opinion to the Board, a copy of
which shall be delivered to Indemnitee; or (ii) if a Change in Control shall not
have occurred, (A) by a majority vote of the Disinterested Directors (provided

 

7



--------------------------------------------------------------------------------

there is a minimum of three Disinterested Directors), even though less than a
quorum of the Board, (B) by a committee of Disinterested Directors designated by
a majority vote of the Disinterested Directors (provided there is a minimum of
three Disinterested Directors), even though less than a quorum of the Board, or
(C) if there are less than three Disinterested Directors or, if such
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, and, if it is so
determined that Indemnitee is entitled to indemnification, payment to Indemnitee
shall be made within ten business days after such determination. Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee’s entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination, provided, that nothing contained in this
Agreement shall require Indemnitee to waive any privilege Indemnitee may have.
Any costs or expenses (including reasonable attorneys’ fees and disbursements)
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom.

 

(b) If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 11(a) hereof, the Independent Counsel
shall be selected as provided in this Section 11(b). If a Change in Control
shall not have occurred, the Independent Counsel shall be selected by the Board,
and the Company shall give written notice to Indemnitee advising Indemnitee of
the identity of the Independent Counsel so selected. If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
(unless Indemnitee shall request that such selection be made by the Board, in
which event the preceding sentence shall apply), and Indemnitee shall give
written notice to the Company advising it of the identity of the Independent
Counsel so selected. In either event, Indemnitee or the Company, as the case may
be, may, within ten business days after such written notice of selection shall
have been given, deliver to the Company or to Indemnitee, as the case may be, a
written objection to such selection; provided, however, that such objection may
be asserted only on the ground that the Independent Counsel so selected does not
meet the requirements of “Independent Counsel” as defined in Section 1 of this
Agreement, and the objection shall set forth with particularity the factual
basis of such assertion. Absent a proper and timely objection, the person so
selected shall act as Independent Counsel. If such written objection is so made
and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
determined that such objection is without merit. If, within 20 days after
submission by Indemnitee of a written request for indemnification pursuant to
Section 10(a) hereof, no Independent Counsel shall have been selected and not
objected to, either the Company or Indemnitee may seek arbitration for
resolution of any objection which shall have been made by the Company or
Indemnitee to the other’s selection of Independent Counsel and/or for the
appointment as Independent Counsel of a person selected by the arbitrator or by
such other person as the arbitrator shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under Section 11(a) hereof. Such arbitration referred to in
the previous sentence shall be conducted by a single arbitrator pursuant to the
Commercial Arbitration Rules of the

 

8



--------------------------------------------------------------------------------

American Arbitration Association. Upon the due commencement of any judicial
proceeding pursuant to Section 13(a) of this Agreement, Independent Counsel
shall be discharged and relieved of any further responsibility in such capacity
(subject to the applicable standards of professional conduct then prevailing).

 

12. Presumptions and Effect of Certain Proceedings.

 

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 10(a) of this Agreement, and the Company shall have the burden of proof
to overcome that presumption in connection with the making by any person,
persons or entity of any determination contrary to that presumption. Neither the
failure of the Company (including by its Board, its independent legal counsel
and its stockholders) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification or advancement of
expenses is proper in the circumstances because Indemnitee has met the
applicable standard of conduct, nor an actual determination by the Company
(including by its Board, its independent legal counsel and its stockholders)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.

 

(b) The termination of any Proceeding or of any claim, issue or matter therein,
by judgment, order, settlement (with or without court approval) or conviction,
or upon a plea of nolo contendere or its equivalent, shall not (except as
otherwise expressly provided in this Agreement) of itself adversely affect the
right of Indemnitee to indemnification or create a presumption that Indemnitee
did not act in good faith and in a manner which Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company or, with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe that
Indemnitee’s conduct was unlawful.

 

(c) Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers, employees
or agents of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Enterprise. The
provisions of this Section 12(c) shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct set forth in this Agreement.

 

(d) Actions of Others. The knowledge and actions, or failure to act, of any
other director, officer, agent or employee of the Enterprise shall not be
imputed to Indemnitee for purposes of determining the right to indemnification
under this Agreement.

 

9



--------------------------------------------------------------------------------

13. Remedies of Indemnitee.

 

(a) If (i) a determination is made pursuant to Section 11 of this Agreement that
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses is not timely made pursuant to Section 8 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 11(a) of this Agreement within 30 days after
receipt by the Company of the request for indemnification and of reasonable
documentation and information which Indemnitee may be called upon to provide
pursuant to Section 11(a), (iv) payment of indemnification is not made pursuant
to Section 4 or 5 or the last sentence of Section 11(a) of this Agreement within
ten business days after receipt by the Company of a written request therefor, or
(v) payment of indemnification pursuant to Section 2, 3 or 6 of this Agreement
is not made within ten business days after a determination has been made that
Indemnitee is entitled to indemnification, Indemnitee shall be entitled to an
adjudication by a court of Indemnitee’s entitlement to such indemnification or
advancement of Expenses.

 

(b) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is not entitled to indemnification, any judicial
proceeding commenced pursuant to this Section 13 shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

 

(c) The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 13 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.

 

14. Non-exclusivity; Survival of Rights; Insurance; Subrogation; Limitation of
Actions and Release of Claims.

 

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Company’s
Certificate of Incorporation, the Company’s By-Laws, any agreement, a vote of
stockholders or a resolution of directors, or otherwise. No amendment,
alteration or repeal of this Agreement or of any provision hereof shall limit or
restrict any right of Indemnitee under this Agreement in respect of any action
taken or omitted by such Indemnitee in Indemnitee’s Corporate Status prior to
such amendment, alteration or repeal. To the extent that a change in Delaware
law, whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Company’s
Certificate of Incorporation, the Company’s By-Laws and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change. No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion or employment of any right or

 

10



--------------------------------------------------------------------------------

remedy hereunder, or otherwise, shall not prevent the concurrent assertion or
employment of any other right or remedy.

 

(b) If, at the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company has director and officer liability insurance in effect, the
Company shall give prompt notice of the commencement of such proceeding to the
insurers in accordance with the procedures set forth in the respective policies.
The Company shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of the Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies. To the
extent the Company maintains director and officer liability insurance,
Indemnitee, if an officer or director (or former officer or director) of the
Company, shall be covered by such director and officer liability insurance, in
accordance with its or their terms, to the maximum extent of the coverage
available for any officer or director (or former officer or director) of the
Company.

 

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and take all action
reasonably necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.

 

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

 

(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust or other enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification or advancement of expenses from such other
corporation, partnership, joint venture, trust or other enterprise.

 

15. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee, Indemnitee’s spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, or such longer period as may be required by law under
the circumstances, and any claim or cause of action of the Company or its
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action, such shorter period shall govern.

 

16. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of Indemnitee and
Indemnitee’s heirs, executors and administrators. At Indemnitee’s written
request, the Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all, or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee,

 

11



--------------------------------------------------------------------------------

expressly to assume and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform if no such
succession had taken place.

 

17. Severability. In the event that any provision of this Agreement is
determined by a court to require the Company to take any action prohibited by
applicable law (or omit to take any action required to be taken by applicable
law), such provision (including any provision within a single Section, paragraph
or sentence) shall be limited or modified in its application to the minimum
extent necessary to avoid a violation of law, and, as so limited or modified,
such provision and the balance of this Agreement shall be enforceable in
accordance with their terms to the fullest extent permitted by law.

 

18. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to serve or continue to serve as a director or officer of the
Company, and the Company acknowledges that Indemnitee is relying upon this
Agreement in serving or continuing to serve as a director or officer of the
Company.

 

19. Effectiveness of Agreement. This Agreement shall be effective as of the date
set forth on the first page and, in addition to applying to acts or omissions
occurring on and after such date, shall apply to acts or omissions of Indemnitee
which occurred prior to such date if Indemnitee was an officer, director,
employee or other agent of the Company, or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, at the time such act or
omission occurred.

 

20. Modification, Waiver and Termination. No supplement, modification,
termination, cancellation or amendment of this Agreement shall be binding unless
executed in writing by the Company and Indemnitee. No waiver of any provision of
this Agreement shall be binding unless executed in writing by the party granting
such waiver. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions of this Agreement
nor shall any waiver constitute a continuing waiver. Unless otherwise
specifically provided herein, no failure to exercise or delay in exercising any
right or remedy hereunder shall constitute a waiver thereof.

 

21. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:

 

(i) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

 

12



--------------------------------------------------------------------------------

(ii) If to the Company to:

 

      AMN Healthcare Services, Inc.

      12400 High Bluff Drive, Suite 100

      San Diego, California 92130

      Attn: General Counsel

 

      or to any other address as may have been furnished to Indemnitee by the
Company.

 

22. Applicable Law. This Agreement and the legal relations among the parties
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without regard to its conflict of laws rules.

 

23. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

 

24. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.

 

[Signatures set forth on following page.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

AMN HEALTHCARE SERVICES, INC.       INDEMNITEE

By:

               

Name:

         

Name:

   

Title:

         

Address:

   

 

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]